Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 28, 2021

                                        No. 04-19-00548-CV

                          SAN ANTONIO FEDERAL CREDIT UNION,
                                       Appellant

                                                 v.

                                         Mario R. CANTU,
                                             Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-21715
                         Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 49.7.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court